DETAILED ACTION
Claims 1-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020 has been acknowledged and considered by the examiner.

Specification
The title of the invention is not descriptive.  In particular, “DETERMINATION DEVICE, DETERMINATION SYSTEM, STORAGE MEDIUM STORING PROGRAM, AND DETERMINATION METHOD” cover a large number and wide scope of subjects and areas.  
As such, a new title is required that is clearly indicative of the invention to which the claims are directed.  

Claim Interpretation
Regarding claim 4, the claims recite alternative language, i.e. using the term “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.	
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (U.S. 2019/0268376 A1).
Regarding claims 1 and 6, Park discloses a determination device (inspector device) (see Park; paragraph 0017; Park discloses an inspector device), comprising: 
a communication section configured to communicate with a control device (V2X device) installed in a vehicle (see Park; paragraphs 0085, 0093 and 0099; Park discloses the inspector device including a V2X inspection portion and fuzz inspection portion for transmitting communication to a V2X device);
a first memory (see Park; paragraph 0104; Park discloses a main program stored in a memory); and 
a first processor coupled to the first memory (see Park; paragraph 0104; Park discloses a controller, such as a central processing unit, using the main program stored in the memory), the first processor being configured to:
send first information (abnormal communication) to the control device (V2X), the first information (abnormal communication) not conforming to a rule of a firewall of the control device (V2X) (see Park; paragraphs 0017 and 0127-0129; Park discloses a security inspection system configured to inspect security policy, i.e. “rule”, of an application firewall of electronic equipment of a vehicle.  During a diagnostic communication, an inspector device transmits an abnormal communication, i.e. “first information” relating to a discovered hacking attack pattern, i.e. “not conforming to a rule of a firewall”, to the equipment, such as a V2X device, i.e. “control device”), 
execute first determination processing in which, when a response by the control device (V2X) to the first information has been acquired from the control device (V2X) as a first notification, the control device (V2X) is determined to be in a malfunction state in a case in which the first notification is a normal notification indicating that the control device (V2X) is in a normal state, and the control device (V2X) is determined to be in a normal state in a case in which the first notification is an abnormal notification indicating that the control device (V2X) is in an abnormal state (see Park; paragraphs 0129-0132; Park discloses the inspector monitors the operational state of the V2X device and receives a response message, i.e. “notification”, indicating whether the V2X device has normally, i.e. “normal state” or not normally, i.e. “abnormal state”, blocked the communication.  When the response message indicates the abnormal packet and malicious code sent from the inspector device are not normally blocked, the inspector device determines security verification, i.e. for the V2X device, has failed, i.e. “malfunction state”),
additionally send second information conforming to the rule to the control device (V2X) in a case in which the control device (V2X) has been determined to be in a normal state by the first determination processing (see Park; paragraphs 0112, 0117, 0125 and 0134; Parks discloses the inspector device using diagnostic communication to determine the gateway of the electronic equipment, e.g. V2X, is normally verified, i.e. “in a normal state”.  In particular, sending a test message, i.e. “send second information conforming to the rule”. Further, the test method and the vehicle security inspection methods are combined, i.e. “first…processing” and “second…processing”), and 
execute second determination processing in which, when a response by the control device to the second information has been acquired from the control device (V2X) as a second notification, the control device (V2X) is determined to be in a normal state in a case in which the second notification is the normal notification (see Park; paragraphs 0117 and 0118; Park discloses the V2X response message, i.e. “second notification…corresponding to the second response” of the vehicle is determined to be normal by the inspector).
Further, discloses the additional limitations of claim 6, a non-transitory medium storing a program to determine whether or not a control device installed in a vehicle is malfunctioning by performing communication with the control device (see Satoh; paragraph 0037; Satoh discloses a program stored in a memory).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2019/0268376 A1) in view of Satoh et al. (U.S. 2017/0180370 A1) (applicant submitted prior art; see IDS filed 07/07/2020).
Regarding claim 2, Park discloses all the limitations of claim 1, as discussed above.  Park does not explicitly disclose wherein: the first processor is configured to acquire, from the control device, attack information with respect to communication received by the control device; and the first processor acquires the attack information in a case in which the control device has been determined to be in a normal state by the second determination processing.
In analogous art, Satoh discloses the first processor is configured to acquire, from the control device, attack information with respect to communication received by the control device (see Satoh; paragraph 0045; Satoh discloses in a case where it is determined that the target electronic control device is normal, the fault determination unit determines that the attack information stored in the storage unit is correct information and transmits the attack information to the center device); and 
the first processor acquires the attack information in a case in which the control device has been determined to be in a normal state by the second determination processing see Satoh; paragraph 0045; Satoh discloses in a case where it is determined that the target electronic control device is normal, transmitting the attack information to the center device).
One of ordinary skill in the art would have been motivated to combine Park and Satoh because they both disclose features of vehicle security inspection, and as such, are within the same environment.  Further, Park’s fuzzy test method (see Park; paragraph 0125) can be implemented as part of Satoh’s test mode (see Satoh; paragraph 0049). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to have incorporated Satoh’s attack information into the system of Park in order to provide the benefit of efficiency by determining whether the attack information, such as a hacking attack (see Park; paragraph 0100), is erroneous or correct (see Satoh; paragraph 0045). 
Regarding claim 3, Park and Satoh disclose all the limitations of claim 2, as discussed above, and further the combination of Park and Satoh clearly discloses wherein, in a case in which the control device has been determined to be in a malfunction state by the first determination processing and attack information has already been acquired, the first processor discards the attack information being acquired (see Satoh; paragraph 0045; Satoh discloses in a case where it is determined that the target electronic control device is faulty, the fault determination unit determines that the attack information stored in the storage unit is erroneous information stored in an abnormality of the authentication processing due to a circuit fault or the like, and does not transmit the attack information to the center device).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 2.
Regarding claim 4, Park discloses all the limitations of claim 1, as discussed above, and further Park discloses a determination system, comprising:
the determination device (inspector device) of claim 1 (see Park; paragraph 0017; Park discloses an inspector device); and
the control device (V2X) employed to control the vehicle (see Park; paragraphs 0070 and 0071; Park discloses the V2X supports communication for advanced driver assistance and autonomous driving),
in the diagnosis, determine whether or not either the first information (abnormal communication) or the second information received from the communication section conforms to the rule (see Park; (see Park; paragraphs 0017 and 0127-0129; Park discloses a security inspection system configured to inspect security policy, i.e. “rule”, of an application firewall of electronic equipment of a vehicle.  During a diagnostic communication, the inspector device transmits an abnormal communication, i.e. “first information” relating to a discovered hacking attack pattern.  In other words, the abnormal communication does not conform to the rule since it is related to a hacking attack pattern) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “first information” alternative), and 
notify the determination device (inspector device) with the normal notification in a case in which the received information has been determined to conform to the rule (see Park; paragraph 0131; Park discloses the inspector device receiving a response message that indicates the communication has been normally blocked, i.e. “normal notification”), and notify the determination device (inspector device) with the abnormal notification in a case in which the received information has been determined not to conform to the rule (see Park; paragraphs 0129 and 0132; Park discloses the inspector device receives a response message from the abnormal packet and when it is indicated that the communication was not normally blocked, i.e. “abnormal notification”).
Park does not explicitly disclose wherein the control device includes a second memory, and a second processor coupled to the second memory, the second processor being configured to: perform diagnosis on the control device in a case in which there is no compromise to safety of the vehicle.
In analogous art, Satoh discloses wherein the control device includes a second memory (see Satoh; paragraph 0046; Satoh discloses control device includes a memory), and 
a second processor coupled to the second memory (see Satoh; paragraph 0046; Satoh discloses the control device includes a CPU that executes a program stored in the memory), the second processor being configured to: 
perform diagnosis (test mode) on the control device in a case in which there is no compromise to safety of the vehicle (see Satoh; paragraph 0049; Satoh discloses determining whether or not the vehicle satisfies predetermined conditions based on the current situation of the vehicle, and determining whether or not transitioning to a test mode, i.e. “diagnosis”, is possible. The predetermined conditions are that the vehicle is, for example, at a specific place, such as the maintenance facility of the dealer, where it is supposed to be safe with high security, i.e. “there is no compromise to safety of the vehicle”).
One of ordinary skill in the art would have been motivated to combine Park and Satoh because they both disclose features of vehicle security inspection, and as such, are within the same environment.  Further, Park’s fuzzy test method (see Park; paragraph 0125) can be implemented as part of Satoh’s test mode (see Satoh; paragraph 0049). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to have incorporated Satoh’s test mode into the system of Park in order to provide the benefit of preventing risk of a security attack (see Satoh; paragraph 0071) by only doing a test mode when the vehicle is located at a high security place and is stopped (see Satoh; paragraph 0049).
Regarding claim 5, Park and Satoh disclose all the limitations of claim 4, as discussed above, and further the combination of Park and Satoh clearly discloses wherein the second processor is further configured to:
perform diagnosis (test mode) on the control device in a case in which the vehicle is stationary (stopped) (see Satoh; paragraph 0049; Satoh discloses test mode is started based on predetermined conditions of the vehicle, such as the vehicle is stopped); and
stop diagnosing the control device in a case in which the stationary vehicle has started to travel during the diagnosis of the control device (see Satoh; paragraph 0049; Satoh discloses that if the predetermined condition is not satisfied, e.g. vehicle is not stopped, the vehicle is not transitioned to the test mode.  Therefore, if the vehicle is stopped then test mode is started, and as such, if the vehicle begins to move then the test mode would be ended).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (U.S. 2017/0180370 A1) (applicant submitted prior art; see IDS filed 07/07/2020) in view of Park et al. (U.S. 2019/0268376 A1).
Regarding claim 7, Satoh discloses a determination method to determine whether or not a control device installed in a vehicle is malfunctioning by communicating with the control device and with a determination device (center device) connected to the control device (see Satoh; paragraphs 0033 and 0045; Satoh discloses a center device, i.e. “determination device”, communicable with at least one control device and determining if a target control device is faulty, i.e. “malfunctioning”), the determination method comprising:
a request processing in which the determination device (center device) requests the control device to perform diagnosis on the control device (see Satoh; paragraph 0049; Satoh discloses a target control device receives a test mode, i.e. “diagnosis”, request from the center device);
a start processing in which the diagnosis is started in a case in which the control device has received the diagnosis request and there is no compromise to safety of the vehicle (see Satoh; paragraph 0049; Satoh discloses determining whether or not the vehicle satisfies predetermined conditions based on the current situation of the vehicle, and determining whether or not transitioning to the test mode, i.e. “diagnosis”, is possible. The predetermined conditions are that the vehicle is, for example, at a specific place, such as the maintenance facility of the dealer, where it is supposed to be safe with high security, i.e. “diagnosis is started…there is no compromise to safety of the vehicle”);
While Satoh discloses “perform diagnosis of the control device”, as discussed above, and further determining an electronic control device as normal or faulty (see Satoh; paragraph 0045), Satoh does not explicitly disclose a first sending processing following the start processing, in which first information not conforming to a rule of a firewall of the control device is sent from the determination device to the control device; a first response processing in which the control device that has received the first information determines that the control device is in either a normal state or an abnormal state, and responds to the determination device; a first determination processing in which the control device is determined to be in a malfunction state in a case in which a first notification acquired by the determination device and corresponding to the first response processing is a normal notification indicating that the control device is in a normal state, and the control device is determined to be in a normal state in a case in which the first notification is an abnormal notification indicating the control device to be in an abnormal state; a second send processing in which second information conforming to the rule is additionally sent from the determination device to the control device in a case in which the control device has been determined to be in a normal state by the first determination processing; a second response processing in which the control device that has received the second information determines the control device to be in either a normal state or an abnormal state, and responds to the determination device; and a second determination processing in which the control device is determined to be in a normal state in a case in which a second notification acquired by the determination device and corresponding to the second response processing is the normal notification.
In analogous art, Park discloses a first sending processing following the start processing, in which first information (abnormal communication) not conforming to a rule of a firewall of the control device is sent from the determination device (inspector) to the control device (electronic equipment, e.g. V2X device) (see Park; paragraphs 0017 and 0127-0129; Park discloses a security inspection system configured to inspect security policy, i.e. “rule”, of an application firewall of electronic equipment of a vehicle.  During a diagnostic communication, an inspector device, i.e. “determination device”, transmits an abnormal communication, i.e. “first information” relating to a discovered hacking attack pattern, i.e. “not conforming to a rule of a firewall”, to the equipment, such as a V2X device, i.e. “control device”);
a first response processing in which the control device (electronic equipment, e.g. V2X device) that has received the first information (abnormal communication) determines that the control device (electronic equipment, e.g. V2X device) is in either a normal state or an abnormal state, and responds to the determination device (inspector) (see Park; paragraphs 0129-0132; Park discloses the inspector monitors the operational state of the V2X device and receives a response indicating whether the V2X device has normally, i.e. “normal state” or not normally, i.e. “abnormal state”, blocked the communication, i.e. the abnormal packet and malicious code, sent from the inspector device);
a first determination processing in which the control device (electronic equipment, e.g. V2X device) is determined to be in a malfunction state in a case in which a first notification acquired by the determination device (inspector) and corresponding to the first response processing is a normal notification indicating that the control device (electronic equipment, e.g. V2X device) is in a normal state, and the control device (electronic equipment, e.g. V2X device) is determined to be in a normal state in a case in which the first notification is an abnormal notification indicating the control device (electronic equipment, e.g. V2X device) to be in an abnormal state (see Park; paragraphs 0129-0132; Park discloses the inspector monitors the operational state of the V2X device and receives a response message, i.e. “notification”, indicating whether the V2X device has normally, i.e. “normal state” or not normally, i.e. “abnormal state”, blocked the communication.  When the response message indicates the abnormal packet and malicious code sent from the inspector device are not normally blocked, the inspector device determines security verification, i.e. for the V2X device, has failed, i.e. “malfunction state”);
a second send processing in which second information conforming to the rule is additionally sent from the determination device (inspector) to the control device in a case in which the control device (electronic equipment, e.g. V2X device) has been determined to be in a normal state by the first determination processing (see Park; paragraphs 0112, 0117, 0125 and 0134; Parks discloses the inspector device using diagnostic communication to determine the gateway of the electronic equipment, e.g. V2X, is normally verified, i.e. “in a normal state”.  In particular, sending a test message, i.e. “a second send processing…second information conforming to the rule”. Further, the test method and the vehicle security inspection methods are combined, i.e. “first…processing” and “second…processing”);
a second response processing in which the control device that has received the second information determines the control device (electronic equipment, e.g. V2X device) to be in either a normal state or an abnormal state, and responds to the determination device (inspector) (see Park; paragraphs 0117 and 0118; Park discloses the inspector analyzing a response message, i.e. “a second response processing”, according to the test message and determine either abnormal or normal); and
a second determination processing in which the control device (electronic equipment, e.g. V2X device) is determined to be in a normal state in a case in which a second notification acquired by the determination device and corresponding to the second response processing is the normal notification (see Park; paragraphs 0117 and 0118; Park discloses the V2X response message, i.e. “second notification…corresponding to the second response” of the vehicle is determined to be normal by the inspector).
One of ordinary skill in the art would have been motivated to combine Satoh and Park because they both disclose features of vehicle security inspection, and as such, are within the same environment.  Further, Park’s fuzzy test method (see Park; paragraph 0125) can be implemented as part of Satoh’s test mode (see Satoh; paragraph 0049). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to have incorporated Park’s determination of an operational state of a vehicle’s device into the system of Satoh in order to provide the benefit of verifying performance and quality of the security technologies applied in a vehicle (see Park; paragraph 0014).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kneib et al. (U.S. 2018/0359271 A1) discloses protecting a vehicle network against manipulated data transmissions.
Litichever et al. (U.S. 2018/0004964 A1) discloses protecting a vehicle electronic system by preventing the arrival of malicious messages.
Barrett et al. (U.S. 2019/0394089 A1) discloses deriving firewall rules in a vehicle network.
Ayers et al. (U.S. 2020/0326723 A1) discloses a vehicle in a test mode and diagnostic mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        03/21/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442